Matter of Shamarie S. (2017 NY Slip Op 02730)





Matter of Shamarie S.


2017 NY Slip Op 02730


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3642

[*1]In re Shamarie S., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Gayle P. Roberts, J.), entered on or about December 7, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of petit larceny, criminal mischief in the fourth degree, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, unanimously modified, on the facts and as a matter of discretion in the interest of justice, to the extent of vacating the criminal mischief finding and dismissing that count of the petition, and otherwise affirmed, without costs.
Except as indicated, the court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. Although the court dismissed some of the charges, as the trier of fact it was entitled to disregard so much of the victim's testimony that it found was untruthful, and accept so much of it as it found to have been truthful and accurate.
However, we dismiss the criminal mischief charge, based on a theory of recklessness, because there was no evidence that the neck chain taken from the victim was damaged in the amount of $250 (see Penal Law § 145.00[3]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK